Citation Nr: 0121633	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  96-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for cancer of the left 
arm.  

2. Entitlement to an evaluation in excess of 10 percent for a 
left knee disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at  Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In a June 2000 Board decision, the Board denied the veteran's 
claims of entitlement to service connection for cancer of the 
left arm and entitlement to ratings in excess of 10 percent 
for bilateral knee disorders.  Several other issues on appeal 
at that time were remanded for additional development.  The 
veteran appealed the decision of the Board, as to the issues 
that had been denied, to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a December 2000 
Joint Motion for Remand (Joint Motion) filed by the Secretary 
and the veteran's representative, the Court issued an Order 
later that same month.  That Order vacated the June 2000 
Board decision as to the issues which had been denied, and 
remanded those matters to the Board for additional 
development, to include consideration of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2086 (2000).  

In accordance with the terms of the December 2000 Joint 
Motion and the December 2000 Order, the Board will 
readjudicated the veteran's claims as issued on the first 
page of the present decision.  However, as additional action 
by the RO is required before the Board can readjudicate the 
issues, the veteran's case must be remanded to the RO for 
further development.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claims are fairly adjudicated.  

Moreover, we note that the Board, after receiving this case 
back from the Court, sent a letter to the veteran's attorney 
in March 2001 and provided him with an opportunity to submit 
additional evidence and/or argument as to the pending claims.  
The veteran's attorney responded in June 2001 with a Brief in 
support of the veteran's claims.

REMAND

As mentioned above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This new statute redefines the obligations of 
VA with respect to the duty to assist claimants in developing 
evidence in support of their claims, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also eliminates the previous requirement that a claimant must 
submit a well-grounded claim, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

With regard to the issue of entitlement to service connection 
for cancer of the left arm, the Board notes that the Brief 
recently added to the record by the veteran's representative 
argues that this issue has been mischaracterized by the 
Board.  It is pointed out that the veteran is actually 
claiming that he has an abnormal growth or keloid on the left 
arm.  It is asserted that this growth was present during 
military service and is now a melanoma.  Therefore, it is the 
Board's determination that the service connection issue on 
the first page of this decision should be recharacterized as 
entitlement to service connection for a skin disorder of the 
left arm, to include cancer.  The representative has also 
reported that the veteran underwent recent treatment for this 
disability at the Westwood, California, VA medical facility, 
and that these records should be associated with the record.  
The Board agrees.  

As to the issues of entitlement to increased evaluations for 
degenerative joint disease (DJD) of the knees, the Board 
notes that this appeal initially ensued following 
disagreement with the initial noncompensable rating assigned 
following an original grant of service connection.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court discussed the concept of the "staging" of 
ratings, finding that, in the assignment of an initial 
disability evaluation, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods, 
based upon the facts found, during the period from the date 
of the original claim to the date of the rating.  Fenderson, 
supra, at 126.  On remand, as the RO is considering each of 
the disabilities at issue, consideration of staged ratings 
where appropriate should be noted.

Service connection was granted for a bilateral knee 
disability in July 1994, and a noncompensable rating was 
assigned.  This appeal ensued following submission of a 
Notice of Disagreement with that decision as well as other RO 
determinations.

During the appeal process, in a November 1998 rating 
decision, the RO increased the noncompensable evaluation to 
10 percent ratings for each knee.  These grants were based 
primarily on a VA consultation examination in June 1998.  At 
that time, it was noted that the veteran's gait was normal.  
There was no evidence of redness, swelling, effusion, or 
abnormal movement.  There was no evidence of instability or 
weakness in the knees.  The flexion was to 135 degrees, with 
pain and at 120 degrees and throughout.  Movement against 
gravity was to 135 degrees, and movement against strong 
resistance was to 80 degrees.  Extension was to 0 degrees, 
with pain at 0 degrees.  It was noted that the veteran 
presented with symptoms of pain, stiffness, fatigue, and lack 
of endurance in the knees with limited mobility when applying 
pressure on the pedals and while driving a bus (his 
employment at that time).  He was limited in his ability to 
stand and walk, and in repeated pedal pushing.  The diagnoses 
included degenerative arthritis of the knees.  

The Board finds that further evidentiary development is 
required.  This is so because the available medical evidence 
does not provide an adequate basis for determining the 
current degree of the veteran's disability of the knees.  In 
addition, it does not reflect that consideration was given to 
38 C.F.R. §§ 4.40, 4.45 (2001).  The Court has held that, 
when evaluating joints on the basis of limitation of motion, 
VA has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001).  The Court has indicated that these determinations 
should be made by an examiner, and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to those factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

In addition, the veteran may be entitled to separate ratings 
for arthritis and instability.  In this regard, the Board 
would point out that it recognizes that no such instability 
was demonstrated at the time of the most recent examination.  
It is noted, however, that, in a precedent opinion, the VA 
General Counsel held that a veteran who has arthritis and 
instability in his knees may receive separate ratings under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  Moreover, the VA General 
Counsel has since held that separate ratings are only 
warranted in this type of case when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under DC 5260 or 5261, or 
(consistent with DeLuca v. Brown, supra, and 38 C.F.R. 
§§ 4.45 and 4.59) where there is probative evidence showing 
the veteran experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  Therefore, 
if such instability is found at the time of the examination 
requested below, consideration should be given to the 
directives of VAOPGCPREC 9-98.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  VCAA § 3(a), 114 Stat. 2097-98 
(to be codified as amended at 38 U.S.C. § 5103A).  The Court 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required. Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA (to include the VA facility in 
Westwood, California) and non-VA health 
care providers who have treated him for 
his left arm disorder or his bilateral 
knee disability.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for examination by an appropriate 
physician, to evaluate the veteran's 
service-connected bilateral knee DJD and 
any associated disability of the knees.  
The claims folder, to include a copy of 
this Remand, should be made available to 
the examiner for review prior to the 
examination.  All indicated studies, to 
include X-rays, should be performed.  
Range of motion should be documented in 
degrees, and the examiner should note any 
instability and/or painful motion.  The 
examiner should make all findings 
necessary to determine the current 
severity of debility as to the right and 
left knees.  See DeLuca, supra.  The 
examiner should describe any recurrent 
subluxation or lateral instability in 
terms of "slight," "moderate," or 
"severe" disability.  Any pain with 
motion should be noted.  The examiner 
should indicate whether the left knee 
exhibits weakened movement, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these determinations 
cannot be made, the examiner should so 
indicate and explain why this cannot be 
done.  The examiner should also explain 
whether there is adequate pathology 
demonstrated to support each of the 
veteran's functional losses.  The 
rationale for the examiner's opinions 
should be explained in detail.  The 
examiner should also comment on the 
veteran's employability.  A complete 
rationale for all opinions and 
conclusions expressed should be given.


3.  Although he has been previously 
examined for VA purposes, we emphasize to 
the veteran the importance of a new 
examination to ensure adequate clinical 
findings to which to apply the rating 
criteria.  The veteran is hereby advised 
that a failure to report, without good 
cause, for an examination scheduled in 
connection with a claim for an increased 
rating shall result in denial of that 
claim.  38 C.F.R. § 3.655 (2000).

4.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
Remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the RO 
should ensure compliance with the duty to 
assist, documentation and notification, 
and then consider whether the veteran may 
be entitled to separate ratings for 
arthritis and instability of one or both 
knees.

5.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation, and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  The Board reiterates 
that the issue as to the left arm is now 
characterized as entitlement to service 
connection for a skin disorder of the 
left arm, to include cancer.

After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's 
claims may be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



